Citation Nr: 0526460	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  95-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits for pulmonary 
fibrosis pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected unstable sternum, post coronary artery 
bypass graft (CABG), with continued complaints of pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which among other things, denied 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for pulmonary fibrosis and granted compensation benefits 
under 38 U.S.C.A. § 1151 for a history of an unstable 
sternum, post coronary artery bypass grafting, with continued 
complaints of pain.  The RO originally assigned a 10 percent 
rating to the veteran's sternum disability, and the veteran 
has requested a higher initial evaluation.

This case was originally before the Board in January 1998, at 
which time the Board remanded it to the RO for additional 
development.  The RO completed the requested development, but 
continued the denial of benefits.  As such, the Board then 
reviewed the case in June 2000, and issued a decision 
affirming the RO's denial of the section 1151 claim and the 
claim for an increased rating for the sternum disability.  
(That decision also granted a schedular rating of 100 percent 
for coronary artery dissection and/or occlusion, with 
myocardial infarction by enzymes.)  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In April 2001, the Court vacated that 
portion of the Board's decision covering the issues currently 
on appeal, and remanded the issues to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 
2005)].

Subsequently, the Board released a new decision in May 2002, 
denying the veteran's claims.  The veteran again appealed his 
claims to the Court, which in January 2003, vacated and 
remanded the issues to the Board for inadequate reasons and 
bases in its decision.

In September 2003, the Board remanded the issues to the RO 
for further procedural and evidentiary development under the 
VCAA.  The Board finds that the requested development has 
been accomplished to the extent possible, and that the case 
is now ready for further appellate review.


FINDINGS OF FACT

1.  The veteran has severe pulmonary fibrosis.

2.  The veteran's pulmonary fibrosis is not related to VA 
treatment.

3.  The veteran has had continued complaints of sternal pain 
and limited ability to push, pull, and lift following a 
January 1987 CABG in which he underwent a sternotomy.  There 
is a midline vertical scar with tenderness, but no evidence 
of an unstable sternum.

4.  There is no evidence of severe or moderately severe 
impairment of the muscles of respiration and the veteran's 
service-connected unstable sternum, post CABG, with continued 
complaints of pain, is manifested by symptoms in an 
unexceptional disability picture.


CONCLUSIONS OF LAW

1.  Pulmonary fibrosis is not a result of hospital care, 
medical or surgical treatment, or examination furnished under 
any law administered by VA.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005).

2.  The criteria for an initial evaluation and/or subsequent 
evaluation in excess of 10 percent for a history of an 
unstable sternum, post CABG, with continued complaints of 
pain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.40, 4.45, 4.59, 4.73, 
Diagnostic Code 5321, 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (in effect before and after August 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the VCAA.  In this regard, the veteran has been advised on 
multiple occasions of his need to submit evidence that his 
pulmonary fibrosis, or additional disability associated with 
that disorder, resulted from VA treatment, and that his 
service connected residuals of unstable sternum warranted an 
initial rating in excess of 10 percent.

First, the July 1995 rating decision, September 1995 
statement of the case, and March 1996 supplemental statement 
of the case advised the veteran that the medical evidence did 
not indicate a relationship between his pulmonary fibrosis 
and VA treatment, and that in fact, an opinion from Dr. T. 
concluded that there was no relationship.  This rating 
decision, statement of the case, and supplemental statement 
of the case also advised the veteran that his residuals of 
unstable sternum were being evaluated by analogy to a tender 
scar that carried a maximum rating of 10 percent, which the 
veteran had been assigned.

Following the veteran's submission of several treatises which 
provided documentation of a medical mechanism that could 
explain a relationship between the veteran's pulmonary 
fibrosis and VA treatment, the veteran was advised in a May 
1996 rating decision that even if it was conceded that the VA 
had used an excessive concentration of oxygen in treating the 
veteran, since there was no specific medical evidence 
associating the use of oxygen in this case with the veteran's 
pulmonary fibrosis, or additional disability with respect 
thereto, entitlement to compensation under 38 U.S.C.A. § 1151 
was not warranted.  

Thereafter, pursuant to a Board remand in January 1998, the 
veteran was afforded with a VA examination and opinion 
regarding whether any existing pulmonary disability resulted 
from VA treatment, and the current level of disability 
associated with the veteran's residuals of unstable sternum.  
Following the examinations, an October 1999 supplemental 
statement of the case advised the veteran that Dr. S. opined 
in December 1998 that it was unlikely that there was any 
relationship between the veteran's underlying pulmonary 
disease and VA treatment, and that May 1999 VA examination 
continued to reflect moderate tenderness without mobility of 
the sternum that was found to be consistent with the current 
10 percent rating for tender and painful scar.

Thereafter, following the Board's denial of the claims in 
June 2000, and the Court's decision to vacate that decision 
and remand this matter for further adjudication pursuant to 
the VCAA, the Board promulgated a new decision that denied 
the claims in May 2002.  After this decision was also vacated 
by the Court, pursuant to another Board remand in September 
2003, additional relevant opinions and examination were 
obtained.

The veteran was also provided with a March 2004 letter from 
the RO that advised him of the evidence he needed to provide 
to substantiate his claims and the respective obligations of 
the VA and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, an April 2005 supplemental statement of the case 
notified the veteran of the results of recent VA examination 
and that this and the other evidence of record was still 
against the finding of any relationship between VA treatment 
and the veteran's pulmonary fibrosis, or that his residuals 
of unstable sternum justified an increased rating.

Although the March 2004 VCAA notice letter clearly came after 
the initial rating decision that addressed these claims in 
July 1995, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In this 
regard, while a July 2005 statement from the veteran's 
representative generally submits that VA Quality Assurance 
Reports have yet to be obtained with respect to the claims, 
the representative has not identified the date or content of 
such missing reports, and the record otherwise indicates that 
the Board has obtained all pertinent VA treatment records.  
Consequently, without more specific information, the Board 
finds that further remand of this matter solely based on the 
representations of the veteran's representative is not 
warranted.

The record also reflects that the veteran has been afforded 
with multiple relevant VA examinations and opinions relating 
to both of his claims on appeal.  In addition, neither the 
veteran nor his representative has asserted that the 
September 2004 VA examination was inadequate for rating 
purposes or indicated any intention to provide additional 
medical evidence to support the veteran's claims.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

The veteran has a history of coronary artery disease.  On 
January 3, 1987, he underwent chest x-ray and was found to 
have bilateral, small, irregular and nodular nonvascular 
shadows that had been seen in November 1982 and were 
considered not to be progressive.  The etiology of the 
shadows was not apparent.

On January 9, 1987, the veteran underwent coronary artery 
bypass grafting following an unsuccessful angioplasty.  It 
was noted at that time that the veteran had chronic 
obstructive pulmonary disease secondary to a seventy pack per 
year smoking history.  While hospitalized, the veteran 
developed an infection in the sternal area following 
sternotomy.  He also experienced significant arterial 
hypoxemia and required oxygen delivered through a facemask 
throughout his hospital stay.  Treatment records show that 
oxygen was delivered post-operatively at a rate of sixty and 
seventy percent.  The veteran was also noted to have a 
productive cough.  Chest x-rays demonstrated bilateral 
pleural effusions and no discreet pneumonic infiltrate.  As 
such, the veteran was treated with intensive pulmonary toilet 
and diuresis.  With treatment and improvement of the right 
ventricular function, the veteran's pleural effusions began 
to resolve and arterial oxygenation improved.  He eventually 
became symptomatically less short of breath and was slowly 
weaned from his oxygen.  The veteran was discharged fourteen 
days after his surgery.

Treatment and nursing notes during the veteran's January 1987 
hospital stay show complaints by the veteran that the post-
operative oxygen was hurting his lungs.  He was advised 
several times that he needed to keep the oxygen mask on his 
face.  X-rays taken of the veteran's chest throughout his 
hospitalization showed persistent findings of congestive 
failure with bilateral pleural effusions and lower lobe 
opacity.  It was noted on January 12, 1987, that possible 
atelectasis and a smoker's history could be contributing to 
the low arterial oxygen rates.  On post-operative day twelve, 
chest x-ray demonstrated a marked improvement with near 
resolution of the bilateral pleural effusions.

In May 1988, the veteran submitted a statement in conjunction 
with his original claim for compensation benefits for 
residuals of his coronary artery bypass grafting.  He stated 
that in the spring of 1986 he experienced pain in his chest 
every night when he went to bed and lit a cigarette.  He 
related having chest pain at rest while smoking and 
ultimately required treatment for coronary artery disease.  
At the veteran's hearing in May 1988, he expressed the belief 
that his lungs had filled with fluid following surgery 
because of his history of smoking and spending too long a 
period under anesthesia.

Treatment records reflect continued complaints of sternal and 
substernal pain and limitation due to the veteran's fear of 
reopening the sternum.  In February 1987, there was an 
assessment of unstable sternum.  The veteran returned to work 
in March 1987, and reported no syncope, near syncope, 
paroxysmal nocturnal dyspnea, orthopnea, anginal-type chest 
pain or palpitations.  In June 1988, however, the veteran 
returned with complaints of sharp pain at the upper sternum.  
In April 1990, the veteran's private physician reported that 
the veteran had a history of hypertension, hyperlipidemia, 
and arrhythmias of the heart, that he had symptoms of 
congestive heart failure, and that he suffered from increased 
anginal pain upon physical exercise.  As such, the physician 
opined that the veteran was medically disabled and should be 
retired from the work force.

In 1990, the veteran began using oxygen on a daily basis at 
home.  Treatment records show that he was treated with 
medication and oxygen for severe pulmonary fibrosis and that 
his activities were limited due to his complaints of 
shortness of breath.  In April 1991, a VA physician was 
requested by the veteran's brother to review the veteran's 
treatment records and determine if either a heart or a lung 
transplant was needed as he believed the veteran's condition 
was rapidly deteriorating.  The physician reported that he 
believed the veteran's heart and lung problems were separate, 
that the breathing problem was predominantly a result of lung 
disease, and that the veteran did not need a heart or lung 
transplant.  In May 1991, this same physician reported that 
he could not explain the nature of the veteran's lung disease 
and was unable to establish a relationship between the lung 
disease and either the balloon dilation of the coronary 
artery or the veteran's coronary artery bypass surgery.

The veteran then appeared and testified before an RO hearing 
officer in December 1995.  He read from nursing notes dated 
in January 1987, indicating that his complaints of post-
operative oxygen hurting his lungs were evidence that his 
current pulmonary fibrosis began following his coronary 
artery bypass graft as a result of the treatment received by 
VA.  The veteran testified that he had calcium spots on his 
lungs when he was discharged from service in 1956, but that 
that did not have anything to do with his current lung 
disorder.  The veteran also testified that he had continuous 
pain in his sternum that limited his ability to push, pull, 
and lift.

In August 1997, the veteran appeared before the Board and 
credibly testified that he believed that his lungs were 
damaged by receiving too much oxygen and unheated oxygen 
following his January 1987 surgery.  He stated that he firmly 
believed that he did not have a lung problem prior to the 
surgery and that his lungs were frozen and burned by the 
oxygen while in the hospital, causing fluid to build-up in 
his lungs as evidenced by the hospital records.  The veteran 
also referred to treatise evidence submitted in May 1996, 
which illustrates that,  

[h]igh concentrations of inspired oxygen 
can be injurious to the lung, causing an 
acute inflammatory process and leading to 
pulmonary fibrosis.  It is unclear 
whether this condition can ever be caused 
by a loose-fitting facemask, which 
generally allows the entrainment of 
significant amounts of ambient air.  
However, oxygen toxicity can clearly 
result from prolonged mechanical 
ventilation with high levels of oxygen.  
Our current practice would be to use 90% 
oxygen for no more than 24 hours and 
restrict all subsequent oxygen therapy to 
60% or less.  Although there is very 
little human data, animal data suggests a 
wide variability in lung sensitivity to 
oxygen toxicity.  We prefer to err on the 
side of caution and advocate decreasing 
the inspired concentration to 50% or less 
as quickly as possible.

Latest Approved Methods of Treatment for the Practicing 
Physician, Edited by Robert E. Rakel, M.D., undated.  The 
veteran used this treatise to suggest that the notation in 
his treatment records prescribing the use of seventy percent 
oxygen two days after surgery coupled with his complaints of 
the oxygen freezing his lungs illustrated the point at which 
his lungs were damaged.  He stated that his history of 
smoking did not cause his lung damage.

The veteran further testified in August 1997 that he was 
unable to push, pull or lift because of his unstable sternum.  
He stated that he had pain on a daily basis and limited his 
activities so that he would not reopen the sternotomy.  The 
veteran testified that he was treated at a VA pain clinic for 
his sternum pain and believed that he should receive a forty 
percent disability rating for his sternum disability.

A medical treatment record dated in March 1998 reveals 
complaints of occasional sternal pain when supine and 
increased chest pain at rest.  It was noted that the veteran 
was being weaned from the use of Coumadin and that the chest 
pains were experienced on the nights in which the veteran did 
not take the Coumadin, but instead took aspirin.  The veteran 
was monitored overnight and told that the effect of Coumadin 
was not fast enough to explain his vessels closing off when 
not taking it and reopening when on it.  That fact coupled 
with the veteran's history of gastroesophageal reflux disease 
made a diagnosis of angina unlikely at that time.

In December 1998, a VA physician reviewed the veteran's 
treatment records, including the records of the January 1987 
hospitalization, pulmonary function studies from 1990 through 
the date of the review, and a March 1998 pulmonary clinic 
evaluation, and opined that it was unlikely that the events 
that occurred during the January 1987 admission had any 
relationship to the veteran's underlying chronic pulmonary 
disease.

In January 1999, a VA physician reviewed the veteran's 
treatment records regarding his sternal pain and opined that 
it was not related to angina, but to the aggravation of 
symptoms of gastroesophageal reflux disease by the use of 
aspirin.  It was specifically noted that there was no history 
of malunion of the sternotomy and the facts presented were 
compatible with aggravation of the gastroesophageal reflux 
disease symptoms.

In May 1999, the veteran underwent VA examination and 
complained of pain in the mid-sternum region, stating that he 
had continuous aching aggravated by lifting, pulling, and 
bending.  Upon examination, the veteran was found to have a 
midline vertical healed scar that was moderately tender on 
palpation in the mid-area of the sternum.  There was no 
abnormal mobility of the sternum.  A chest x-ray performed in 
March 1999 showed postmedian sternotomy and the assessment 
was anterior chest pain.

Additional articles furnished by the veteran in July 2003 
generally note that acute injury of the lungs and adult 
respiratory distress syndrome (ARDS) can result from massive 
aspiration of the lungs. 

VA examination in September 2004 revealed that the veteran's 
sternum was unstable for approximately two years following 
his hospitalization in January 1987.  The veteran now 
reportedly had residual pain in the sternal region.  The pain 
was located mainly in the midsternal region and was of a 
dull, aching character, aggravated and made more severe by 
local pressure, pushing, pulling, and lifting.  Coughing and 
deep breathing also aggravated the pain, and analgesis 
medication was necessary in the treatment of the pain.  It 
was noted that the veteran was in a wheelchair receiving 
continuous oxygen by nasal cannula.  Examination of the chest 
revealed a vertical healed scar in the central sternal region 
extending from the sternal notch to below the xiphoid.  There 
was no keloid formation involving the scar.  There was 
tenderness on palpation over most of the sternal region but 
no mobility or clinical evidence of unstable sternum.  
Examination of the lungs revealed quite good air exchange 
without wheeze or crackles.  There was slight impairment of 
the anterior thoracic muscle group.  The clinical assessment 
was residual sternal pain and tenderness post coronary bypass 
surgery.  There was no clinical finding of unstable sternum.  
The examiner commented that the pain and tenderness were 
continuous and moderate in severity requiring oral analgesic 
medication, and there was mild impairment of the thoracic 
muscle group.  He further commented that the sternal scar was 
healed with no keloid formation and that the sternal 
tenderness was not confined to the scar.

VA examination in April 2005 revealed that the examiner 
reviewed the veteran's claims file in connection with the 
examination.  The veteran reported the development of 
pulmonary fibrosis that he believed resulted from VA 
treatment relating to heart surgery in 1987, at which time he 
inspired high concentrations of oxygen that led to oxygen 
toxicity.  Since the surgery, the veteran indicated that he 
had gotten progressively more short of breath, and had five 
bouts of aspiration pneumonia.  He noted that he was put on 
oxygen because of his dyspnea around 1995, and that he was 
currently using 5-6 liters of oxygen per day.  In his review 
of the veteran's medical records, the examiner indicated that 
on January 10, 1987, it was noted that an endotracheal tube 
was put in place and that the veteran was receiving 60 
percent oxygen at this time.  On January 11, 1987, the tube 
was no longer in place, and the veteran was using a facemask 
and getting 60 percent oxygen.  On January 12, 1987, the 
veteran was noted to be on 70 percent oxygen, and still using 
a facemask.  The veteran stated that he stopped smoking 24 
years earlier, after a history of smoking one pack per day 
for 10 years.  The examiner further noted that a previous 
Board decision had indicated that the veteran had a 70-pack-
year history of smoking, and that November 2002 pulmonary 
examination revealed a 35-pack-year history and that the 
veteran stopped in 1987.

Physical examination revealed a diagnosis of dyspnea with 
chronic obstructive pulmonary disease and evidence of 
pulmonary fibrosis by pulmonary function testing.  The 
examiner noted that he was requested to give an opinion as to 
the degree of medical probability that the veteran developed 
any identifiable, additional pulmonary disability resulting 
from the treatment during his hospitalization at the VA 
medical facility in Salt Lake City, Utah from January 3, 1987 
to January 23, 1987.  The treatment that the veteran was 
concerned with was his oxygen treatment after his surgery for 
aspiration pneumonia.  The examiner commented that 
information provided to the Board indicated that high 
concentration of inspired oxygen could be injurious to the 
lung, causing an acute inflammatory process and leading to 
pulmonary fibrosis.  It further indicated that it was unclear 
whether this condition could ever be caused by a loose-
fitting mask, which generally allowed the entertainment of 
significant amounts of ambient air.  However, oxygen toxicity 
could clearly result from prolonged mechanical ventilation 
with high levels of oxygen.  The endotracheal tube was 
released on either the 10th or 11th of January 1987, and 
during these episodes at least according to the medical 
records, the veteran was on 60 percent oxygen.  It was not 
until he was using the mask that the oxygen level was 
increased to 70 percent, and this was only on January 12, 
1987.  For this reason, the examiner did not believe that the 
oxygen that the veteran was given caused any form of toxicity 
and did not lead to any pulmonary fibrosis that the veteran 
was complaining of.  The examiner did believe that the 
veteran's significant smoking history had played a major role 
in his current pulmonary disabilities, to include the chronic 
obstructive pulmonary disease and pulmonary fibrosis.  For 
this reason, the examiner believed that it was at least as 
likely as not or greater than 50 percent probability that the 
smoking history had caused the chronic obstructive pulmonary 
disease and any evidence of interstitial pulmonary fibrosis.  
In short, the examiner opined that there was no additional 
pulmonary impairment as a result of VA treatment.


II.  Analysis

Entitlement to Compensation Benefits for Pulmonary Fibrosis 
Pursuant to 38 U.S.C.A. § 1151

Prior to October 1, 1997, 38 U.S.C.A. § 1151 provided that VA 
was required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances: Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress to require that there be a showing of negligence on 
the part of VA for recovery under 38 U.S.C.A. § 1151, 
however, as the veteran's claim was filed prior to the 
effective date of the amended, the Board finds that the 
veteran is not required to show negligence in order to 
prevail in his claim.

The Board has reviewed the evidence of record, and once again 
notes that the critical inquiry is whether additional 
disability resulted from VA treatment in January 1987.  

Given the evidence as outlined above, the Board finds that 
there is no causal connection between the veteran's pulmonary 
fibrosis and his January 1987 VA hospitalization.  Although 
the veteran's current theory of causation is grounded in 
medical treatise evidence, the physicians who have reviewed 
his record have been unable to make a causal connection.  It 
has been held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional."  Mattern v. West, 12 Vet. App. 222, 
228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) 
and Wallin v. West, 11 Vet. App. 509 (1998).  

In fact, an April 2005 VA examiner has recently reviewed the 
veteran's medical records in conjunction with his examination 
of the veteran, including the treatise evidence and articles 
linking lung injury and ARDS to massive aspiration of the 
lungs, and concluded that he did not believe that the oxygen 
that the veteran was given caused any form of toxicity and 
did not lead to any pulmonary fibrosis that the veteran was 
complaining of.  This examiner also opined that it was at 
least as likely as not or greater than 50 percent probability 
that the veteran's smoking history had caused the chronic 
obstructive pulmonary disease and any evidence of 
interstitial pulmonary fibrosis, and that there was no 
additional pulmonary impairment as a result of VA treatment.

There is also no medical opinion that contradicts the opinion 
of the April 2005 examiner or that specifically links his 
current disability to any treatment he received at a VA 
facility.

The Board has also considered the veteran's own statements to 
the effect that he had no lung disorder prior to the January 
1987 treatment and that the treatment caused injury to his 
lungs or additional respiratory disability.  However, it is 
long-established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, it has not been demonstrated that the veteran 
possesses the requisite knowledge, education, skill, or 
training to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Id.  In 
short, the veteran's own speculations as to medical matters 
are without any probative value.  

Therefore, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim.


II.  Entitlement to an Evaluation in Excess of 10 percent for 
Service-Connected Unstable Sternum, Post CABG, with Continued 
Complaints of Pain

The veteran's history of an unstable sternum with continued 
complaints of pain has been evaluated using the criteria of 
38 C.F.R. Section 4.118, Diagnostic Codes 7804 and 7805, as 
there is no diagnostic code that sets forth criteria for 
assigning disability evaluations for sternal pain and 
limitation.  When an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20.  Diagnostic Codes 7804 
and 7805 (in effect before and after August 30, 2002) were 
chosen as they allow for the assignment of a disability 
evaluation for scarring.  Former Diagnostic Code 7804 allowed 
for the assignment of a 10 percent evaluation when there was 
evidence of superficial, tender and painful scarring on 
objective demonstration, and the revised version of this Code 
provides a 10 percent rating when there is evidence of 
superficial and painful scarring on examination.  The veteran 
is already in receipt of a 10 percent rating.  Diagnostic 
Code 7805 continues to allow for the assignment of a 
disability evaluation based on limitation of function of the 
part affected, but there is no evidence that the movement of 
any joint has been affected by this scarring.  

Under the revised criteria for skin disorders, a rating in 
excess of 10 percent is available for scars that are in 
excess of 12 square inches, provided that are deep or cause 
the veteran limited motion.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Thus, while the veteran's scar may approach 12 
inches in length (approximate distance from the sternal notch 
to the xiphoid process), as it has not been shown to be deep 
or to cause limited motion of an affected joint, this 
Diagnostic Code would not provide a basis for a higher 
rating.  A maximum rating of 10 percent is also now available 
for superficial scars covering a greater area of the body 
without limited motion and superficial, unstable scars, but 
the veteran's scarring is already rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803.

Limitation of function of the muscles of respiration in the 
thoracic group is contemplated in 38 C.F.R. Section 4.73, 
Diagnostic Code 5321, which provides that a 10 percent 
evaluation is warranted for moderate impairment and a 20 
percent evaluation is warranted for severe or moderately 
severe impairment.  An evaluation in excess of 20 percent is 
not contemplated by the rating criteria of Diagnostic Code 
5321.

The evidence of record reveals that the veteran has had 
continued complaints of substernal and sternal pain limiting 
his ability to lift, push, pull, and bend.  He has also 
complained of nocturnal chest pain and occasional sternal 
discomfort when supine.  The medical evidence shows that the 
veteran's complaints of substernal nocturnal pain are 
associated with an aggravation of his gastroesophageal 
disease and objectively the veteran has only a moderately 
tender midline scar with no abnormal mobility of the sternum.  
There is no evidence of malunion.  

Recent VA examination in September 2004 continues to 
demonstrate that the veteran's residuals of unstable sternum 
are manifested by increased pain with local pressure, 
pushing, pulling, and lifting, and while there was tenderness 
on palpation over most of the sternal region, there was no 
mobility or clinical evidence of unstable sternum.  There was 
also slight impairment of the anterior thoracic muscle group, 
and the examiner commented that the sternal tenderness was 
not confined to the scar.  

The Board recognizes that the veteran suffers from sternal 
pain secondary to a sternotomy infection, however, his 
recurrent chest pain, characterized as angina, is rated in 
conjunction with his coronary artery dissection and/or 
occlusion and 38 C.F.R. Section 4.14 states that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  The record also contains competent medical 
evidence that the veteran's substernal pain is due to 
gastroesophageal reflux disease, a disability for which the 
veteran is not service-connected.  Additionally, the Board 
notes that the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995) held that pain and functional loss must be considered 
when assigning a rating using the limitation of motion 
diagnostic codes.  Also see 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The diagnostic codes for use with regard to the veteran's 
sternal disability, however, do not utilize the limitation of 
motion criteria and the veteran's disability has not been 
shown to affect movement of any joint.  Consequently, the 
Board is left with the criteria for muscle impairment and 
scarring in its quest to assign the appropriate and most 
beneficial disability evaluation for the veteran's sternum 
disability.

The evidence of record clearly shows that the veteran has 
continued to have moderate tenderness of the midline scar 
since the effective date of his award, thus warranting the 10 
percent disability evaluation assigned under Diagnostic Code 
7804.  As noted above, neither the old or newer version of 
the criteria for skin disorders provides any basis for a 
higher rating for the veteran's disability.

Although the Board has considered entitlement to a separate 
compensable rating for moderate or greater impairment of the 
muscles of respiration of the thoracic muscle group, 
examination has not revealed more than slight impairment.  In 
addition, even though the September 2004 examiner found 
sternal tenderness not confined to the scar, he still 
concluded that the overall muscle disability was slight in 
nature.  Thus, while the finding of separate muscle 
tenderness may warrant the RO's consideration of the 
veteran's entitlement to a separate noncompensable rating for 
the muscles of respiration of the thoracic muscle group, the 
medical evidence of record does not demonstrate entitlement 
to a separate compensable rating at this time.  Accordingly, 
the Board finds that a preponderance of the evidence is 
against a higher rating for the veteran's residuals of 
unstable sternum or separate compensable rating for his 
muscle impairment.  The Board also denies the assignment of a 
higher or separate evaluation at any point during the time 
period under review as the record clearly shows that the 
veteran's complaints of pain have been consistent since the 
effective date of the award of benefits.  As such, staged 
ratings would not be appropriate in this case pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).

While the Board has additionally considered entitlement to a 
higher rating pursuant to 38 C.F.R. § 3.321 (2004), the Board 
finds that the veteran's residuals of unstable sternum have 
not been manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

Accordingly, based on all of the foregoing reasons, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's residuals of 
unstable sternum.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. 
Section 1151 for pulmonary fibrosis is denied.

A disability evaluation in excess of 10 percent, as an 
initial evaluation or a staged rating, for a history of an 
unstable sternum, post CABG, with continued complaints of 
pain, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


